839 So.2d 836 (2003)
Robert BRADY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-251.
District Court of Appeal of Florida, Fourth District.
March 5, 2003.
*837 Charlie Crist, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We find all issues raised in regard to the underlying conviction unpersuasive and affirm Brady's conviction of second degree murder. However, the State concedes the trial court erred in dually sentencing Brady under both section 775.082(9)(a), Florida Statutes (2001), the Prison Release Reoffender Punishment Act ("PRRPA") and section 775.087(2)(a), the "10-20-Life" statute, where the PRRPA sentence was for Life, but the 10-20-Life sentence was only for 25 to Life. See Smith v. State, 813 So.2d 1002, 1003 (Fla. 4th DCA 2002)(only where separate sentence under "10-20-Life" statute is greater than PRRPA sentence may it be imposed); Grant v. State, 770 So.2d 655, 659 (Fla.2000). Accordingly, we reverse and remand to vacate Brady's sentence under section 775.087(2)(a). AFFIRMED in part; REVERSED in part.
POLEN, C.J., KLEIN and HAZOURI, JJ., concur.